Citation Nr: 1518504	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  14-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of pension indebtedness in the amount of $68,997.00, to include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran had active service from May 1953 to June 1954.  The appellant is claiming as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim. 

The appellant is seeking a waiver of recovery of overpaid pension benefits in the amount of $68,997.00.  On July 10, 2013, the appellant was sent a letter notifying her that her pension benefits were being terminated, effective May 1, 2004, based on income she had been receiving from Social Security Administration (SSA).  In a July 21, 2013, VA correspondence, the appellant was informed that she was overpaid for pension benefits in the amount of $68,997.00.

In a March 2014 statement, the appellant indicated that she believed that VA and SSA should be responsible for this mistake.  She asserted that she called constantly since July 2013 trying to get a representative to help her understand how and why this debt was made, and what she needed to do to dispute the debt.  She claimed that VA told her to contact SSA because the debt came from them.  When she called SSA, she was told there was no record of an overpayment of her checks and that VA would know why she was overpaid, so she should contact VA.  She further indicated that "[s]till to this day" she didn't have a debt breakdown of what happened that she can understand.  Based on these assertions, it appears that the appellant is challenging the validity of the debt.  

The Board notes that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and if the debtor is unsatisfied, he or she may appeal.  See also 38 C.F.R. § 1.911  (2014); VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.  

In an April 2014 Decision on Waiver of Indebtedness, the Committee determined that the appellant had failed to apply for a waiver of this debt within 180 days of notification of indebtedness.  As such, the waiver request was denied.  The issue of validity of the debt was not discussed in this decision or in the August 2014 statement of the case (SOC).

Because the appellant has challenged the proper creation of the debt, further appellate review by the Board with regard to the appellant's waiver claim must be deferred pending formal adjudication of her challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary pertaining to the issue of validity of the debt.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The appellant should be provided an audit of her account in writing, which clearly shows the calculation of the overpayment.  The audit and accompanying letter should clearly explain to the appellant the creation of the entire amount of the overpayment assessed against her.  A copy of the audit should be placed in the claims folder.  The appellant should be provided an appropriate opportunity to respond. 

2. Provide the appellant an opportunity to submit a current financial status report, which should include an accurate and complete listing of the appellant's income and expenses.  (Any income the appellant receives from SSA should be included in this report.)

3. Readjudicate the appellant's claim, specifically addressing the question at issue noted above, namely the issue of the validity of the creation of the overpayment indebtedness.  If it is found, based upon the evidence of record, that the appellant's pension benefits indebtedness was validly established, explain the legal basis for that conclusion and the evidence considered.  The decision should also take into consideration any additional financial data from the appellant.  38 C.F.R. § 1.965 (2014).  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

